Citation Nr: 0903113	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
ocular histoplasmosis, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Indianapolis, Indiana (RO).

The veteran provided testimony to the undersigned via 
videoconference hearing in January 2008.  A copy of the 
transcript has been associated with the file.  Subsequent to 
the hearing, the Board requested and obtained a medical 
opinion from the Veterans Health Administration (VHA) in 
November 2008.  After providing a copy of this opinion to the 
veteran and his attorney, a waiver of initial RO review of 
the new evidence was received from them in December 2008.  
The evidence will therefore be considered in this decision.  
38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  In a decision dated in February 1989, the Board denied 
service connection for ocular histoplasmosis based on the 
finding that service treatment records were negative for 
manifestations of histoplasmosis or a left eye condition, and 
that the objective evidence was insufficient to relate his 
ocular histoplasmosis to his active military service.

2.  The additional evidence received since the time of the 
final February 1989 decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for ocular histoplasmosis.

3.  The evidence of record relates the veteran's ocular 
histoplasmosis to his military service.





CONCLUSIONS OF LAW

1.  The October 2000 Board decision that denied service 
connection for ocular histoplasmosis is final.  38 U.S.C.A. § 
7104(b) (West 2002 & Supp 2008); 38 C.F.R. § 20.1100 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for ocular histoplasmosis is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Ocular histoplasmosis was incurred in military service.  
38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
appeal may proceed, because action favorable to the veteran 
is being taken in granting the issue on appeal.  As such, 
this decision poses no risk of prejudice to the claimant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Procedural regulations concerning claims to reopen provide 
that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A (f) (West 2002).  Reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In February 1989, the Board issued a decision that service 
connection for ocular histoplasmosis.  Notice of the adverse 
decision was provided to the veteran that same month.  The 
veteran did not seek reconsideration and therefore the 
decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.  The matter under consideration in this case at that 
time was whether the veteran's currently diagnosed ocular 
histoplasmosis was the result of an incident in service.  In 
denying the veteran's appeal, the Board concluded that 
service treatment records were negative for manifestations of 
histoplasmosis or a left eye condition, and that the 
objective evidence was insufficient to relate his ocular 
histoplasmosis to his active military service.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented or secured since the February 1989 decision which 
is relevant to, and probative of, this matter.

The evidence of record at the time of the February 1989 
decision relevant to the veteran's claim for service 
connection included the veteran's service treatment records 
(STRs), the May 1980 VA Agent Orange examination report; 
private treatment records dated in November 1982 and April 
1987; a February 1988 private medical opinion from Dr. 
R.L.W.; and a VA examination report dated in March 1988.  The 
additional evidence added to the record since the February 
1989 decision includes a May 2007 private medical opinion, 
the January 2008 transcript from the veteran's hearing before 
the Board, and the November 2008 VHA opinion.

The RO denied the veteran's claim for entitlement to service 
connection for ocular histoplasmosis in April 1994, and at 
that time, there was no evidence that the veteran's ocular 
histoplasmosis was the result of an incident in service.  
However, Dr. R.L.W.'s May 2007 private medical opinion, and 
the November 2008 VHA opinion, are both pertinent to the 
issue on appeal and the grounds in which it was most recently 
denied, because both of these opinions discuss whether the 
veteran was exposed to the bacterium Histoplasma Capsulatum 
(H. Capsulatum) while stationed at a military base in 
Maryland, and whether such exposure could have resulted in 
the veteran's ocular histoplasmosis.

Accordingly, this evidence is "new," as it had not been 
previously considered by VA, and it is "material" as it 
raises the reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the issue of entitlement to 
service connection for ocular histoplasmosis is reopened.

Merits of the Claim

In this case, the veteran asserts that he was exposed to the 
H. Capsulatum bacteria while stationed at a Maryland military 
facility in 1970.  He further argues that this exposure led 
to development of ocular histoplasmosis.  The veteran's 
service personnel records confirm that he was stationed at a 
Maryland military facility in 1970, during which time he 
participated in decontamination and demolition of buildings.  
However, his STRs do not show that the veteran was treated 
for any eye symptoms or diagnosed with an eye disorder during 
his military service, to include at his May 1971 service 
separation examination.  Subsequent to service, the first 
evidence of ocular histoplasmosis is contained in a November 
1982 private treatment record.  

Although there are no documented eye symptoms or diagnosis of 
an eye disorder in service, the evidence of record relates 
the veteran's ocular histoplasmosis to his military service.  
Dr. R.L.W. provided two opinions on the veteran's case.  The 
first, dated in February 1988, stated that the veteran's 
military tasks involving demolition of buildings likely 
exposed him to H. Capsulatum, as these buildings were heavily 
soiled with pigeon droppings, a common source.  Dr. R.L.W. 
also stated that it was highly likely that the veteran's 
exposure to H. Capsulatum, which caused his ocular 
histoplasmosis, came during his military service.  Almost 20 
years later, Dr. R.L.W. provided an additional nexus opinion 
in a May 2007 letter.  Therein, he further stated that H. 
Capsulatum "is particularly prevalent in eastern U.S. river 
valleys" where the Maryland military facility was located, 
but was not localized to the Midwestern state in which the 
veteran lived subsequent to service.  Accordingly, he again 
concluded that, weighing the various risk factors, the 
veteran's ocular histoplasmosis was likely related to 
exposure to H. Capsulatum during the veteran's service at a 
Maryland military facility.  

Moreover, the VHA opinion obtained in November 2008 generally 
concurred with these opinions, concluding that the veteran's 
currently diagnosed ocular histoplasmosis was likely related 
to the claimed exposure to H. Capsulatum during his military 
service.  Specifically, it stated that the veteran likely 
inhaled spores of H. Capsulatum while decontaminating and/or 
demolishing buildings at the Maryland military installation 
in question.  These spores initially affect the respiratory 
system but ultimately infect a vascular area of the eye 
underneath the retina, thus causing ocular histoplasmosis at 
some point after exposure; that manifestation of the 
condition can come, as in the veteran's case, more than 10 
years subsequent to exposure.  Ultimately, the VHA opinion 
concludes, the veteran was participating in activities in 
proximity to a likely source of H. Capsulatum spores, without 
the use of a respirator or other protective device to shield 
him from exposure.  Thus, with his likely significant 
inhalation of the spores, it was more likely than not that 
the inservice exposure to H. Capsulatum "led to his eventual 
[ocular histoplasmosis] infection."  

The medical professionals who have provided nexus opinions 
for the record are in agreement that the veteran was likely 
exposed to H. Capsulatum during his service at a Maryland 
military installation, and that exposure ultimately resulted 
in the veteran's left eye ocular histoplasmosis.  With the 
evidence showing a nexus between the veteran's current 
disorder and his military service, and the criteria for a 
claim for service connection claim thus being met, service 
connection for ocular histoplasmosis is warranted.

ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
ocular histoplasmosis is reopened.

Service connection for ocular histoplasmosis is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


